The indictment charged this appellant with the offense of violating the prohibition laws of this State. Upon the trial of this case in the court below, the defendant was convicted, and the jury assessed a fine of $50. Failing to pay the fine and cost, or to confess judgment therefor, the court, as the law requires, sentenced him to hard labor for the term of 20 days to pay the fine, and to 112 days to pay the cost of $85.45, at the rate of 75¢ per day. The court also sentenced him to an additional term of imprisonment at hard labor for 6 months. From the judgment of conviction, pronounced and entered, this appeal was taken.
The court refused several written charges requested by the defendant, which are set out in the record. Likewise, the court also overruled defendant's motion for a new trial, said motion is transcribed in the record.
The record does not contain the oral charge of the court; nor is there a bill of exceptions. In the absence of either, the court's rulings as to special charges are not presented for revision and cannot be considered. The same applies to the court's action in overruling defendant's motion for a new trial.
The record upon which this appeal is predicated is regular and without error. It follows that the judgment of conviction from which this appeal was taken must be, and is, affirmed.
Affirmed. *Page 285